Title: To George Washington from Henry Laurens, 23 October 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 23d October [1778]
          
          I had the honor of addressing Your Excellency Yesterday by Jones, and also of receiving and presenting to Congress Your Excellency’s favor of the 18th with the Refugee Petition to the British Commissioners. This, I understand will appear in print tomorrow, and be prefaced by a private hand. Congress heard it read and paid no other attention to it.
          Inclosed in this Your Excellency will receive an Act of Congress of the 22nd ordering Major General Gates to the Command of the forces in the Eastern District. I have the honor to be &c.
        